Citation Nr: 1033188	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-32 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative 
disc disease of the cervical spine.

2.  Entitlement to an initial compensable rating for 
chondromalacia of the right patellofemoral joint.  

3.  Entitlement to an initial compensable rating for 
chondromalacia of the left patellofemoral joint.  

4.  Entitlement to an initial compensable rating for 
hypertension.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from July 1985 to September 
2007.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, granted service connection for a 
cervical spine disability, right and left knee disabilities, and 
hypertension, and assigned initial zero percent disability 
ratings, respectively, effective October 1, 2007, the day 
following the date of the appellant's separation from active 
service.

In February 2010, the Board remanded the matter for the purposes 
of affording the appellant the opportunity to attend a hearing 
before a Veterans Law Judge.  In May 2010, the appellant 
testified at a Board hearing at the RO.  A transcript of that 
hearing is of record.  

In May 2010 the appellant submitted a claim of service 
connection for diabetes.  It does not appear that the RO 
has had the opportunity to adjudicate this claim.  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the RO for appropriate action.  

As set forth in more detail below, a remand of this matter is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

At the appellant's May 2010 Board hearing, he testified that he 
did not feel that VA medical examinations previously conducted in 
connection with his claims adequately reflected the severity of 
his service-connected cervical spine and bilateral knee 
disabilities.  For example, he reported that his symptoms 
included radiating pain in his cervical spine, painful motion in 
his neck and knees, as well as occasional giving way of both 
knees.  

The Board notes that the appellant was last examined for VA 
compensation purposes in January 2008.  Given the appellant's 
credible testimony regarding the symptomatology associated with 
his service-connected cervical spine and bilateral knee 
disabilities, the Board finds that another VA medical examination 
in necessary.  See 38 C.F.R. § 3.159(c)(4); Olsen v. Principi, 3 
Vet. App. 480, 482 (1992) (when a veteran claims that a 
disability is worse than when originally rated, and the available 
evidence is insufficient to adequately evaluate the current state 
of the condition, VA must provide a new examination).

With respect to the appellant's claim for an initial compensable 
rating for hypertension, at his May 2010 Board hearing, the 
appellant testified that he continues to receive treatment from a 
private physician, Dr. Ramsey, who recently prescribed additional 
medication.  The appellant testified that he now takes blood 
pressure medication, a beta blocker, and a diuretic for his 
service-connected hypertension.  The Board finds that records 
from Dr. Ramsey are relevant to the appellant's claim for an 
initial compensable rating for hypertension.  VA is obligated to 
make reasonable efforts to obtain such records, after the 
appellant provides the necessary information and release.  
38C.F.R. § 3.159(c)(1) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant and 
ask that he specifically identify all post-
service records of treatment for his 
service-connected cervical spine, bilateral 
knee, and hypertension disabilities, 
including records from Dr. Ramsey.  After 
obtaining the needed information and 
authorization, the RO should make 
reasonable attempts to obtain pertinent 
clinical records for the period from 
October 2007 to the present.  

2.  The appellant should be afforded a VA 
medical examination for the purposes of 
clarifying the severity of his service-
connected cervical spine disability.  The 
claims folder must be provided to the 
examiner for review in connection with the 
examination.  After examining the appellant 
and the results of any diagnostic testing 
deemed necessary, the examiner should:  (a) 
provide range of motion findings of the 
cervical spine, including whether any 
ankylosis is present; (b) identify any 
neurological pathology associated with the 
service-connected cervical spine disability 
and comment on the severity of each 
neurological sign and symptom reported; (c) 
state whether the appellant has cervical 
intervertebral disc syndrome which results 
in incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  A complete 
rationale for any opinions expressed should 
be given.

3.  The appellant should also be afforded a 
VA medical examination for the purposes of 
determining the nature and severity of his 
service-connected right and left knee 
disabilities.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  After 
examining the appellant and the results of 
any diagnostic testing deemed necessary, 
the examiner should specifically delineate 
all symptomatology associated with the 
appellant's service-connected right and 
left knee disabilities, including any loss 
of motion or instability.  He or she should 
also comment on any functional impairment 
resulting from painful motion, weakness, 
fatigability, and incoordination.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  A complete rationale for 
any opinions expressed should be given.

4.  After conducting any additional 
development deemed necessary, the RO should 
reconsider the appellant's claims, 
considering all the evidence of record.  If 
the benefits sought remain denied, the 
appellant and any representative should be 
provided a supplemental statement of the 
case and an appropriate period of time to 
respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


